SO ORDERED.

SIGNED this 14th day of December, 2020.




____________________________________________________________________________

                      Designated for online use, but not print publication

              IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF KANSAS



In re:

The Young Men’s Christian                               Case No. 20-20786
Association of Topeka, Kansas,                          Chapter 11

                            Debtor.

                        Memorandum Opinion and Order
                      Addressing Procedures for Plan Voting

      The matter before the Court is the Debtor’s Motion under Rule 3017(e)

of the Federal Rules of Bankruptcy Procedure to Determine Adequacy of

Procedures for Plan Voting (“Motion”).1 Debtor’s primary obligations are

under industrial revenue bonds issued by the City of Topeka, Kansas to

finance construction and equipping of Debtor’s facility. The dispute concerns



      1
          Doc. 118.


               Case 20-20786       Doc# 185     Filed 12/14/20    Page 1 of 17
whether bondholders or the indenture trustee under the bonds are entitled to

vote on Debtor’s proposed Chapter 11 plan, and, if the bondholders are

entitled to vote, whether Debtor or the indenture trustee has the obligation to

provide notice and a ballot to the individual bondholders. For the reasons

examined below, the Court concludes that bondholders have a right to vote

and that Debtor has the obligation to provide them notice and a ballot.

I.    Factual Background

      Debtor, the Young Men’s Christian Association of Topeka, Kansas

(“YMCA”), operates a gym facility and offers classes for preschool and school

age children, after school activities, a full day kid’s program, and youth and

summer camps. In 2000, the City of Topeka (“City”) issued Economic

Refunding Revenue Bonds, Series 2000A, dated August 1, 2000 for the

purpose of construction, furnishing, and equipping the YMCA’s 38,000 square

foot facility in southwest Topeka. In 2011, Series 2011 A Bonds (the “Bonds”)

in the principal amount of $7,055,000 were issued for the purpose of

refunding and redeeming the outstanding Series 2000A bonds.

      The Bonds were issued in accordance with K.S.A. 12-1740, et seq., the

Kansas Economic Development Revenue Act. It empowers a city to “issue

revenue bonds, the proceeds of which shall be used for the purpose of paying

all or part of the cost of purchasing . . . facilities for . . . commercial . . .


                                            2


              Case 20-20786     Doc# 185     Filed 12/14/20   Page 2 of 17
development”2 and to enter into leases for such facilities. Under this

industrial revenue bond (“IRB”) financing arrangement,3 the City is the fee

holder of Debtor’s facility, and the YMCA leases the facility from the City.

The Bonds are funded by “lease” payments made by the YMCA to the City

under an agreement dated September 1, 2011. CoreFirst serves as Indenture

Trustee,4 and its relationship to Debtor and the bondholders is stated in the

Trust Indenture. Neither Debtor nor the Indenture Trustee have knowledge

of the names and addresses of the holders of beneficial interests in the Bonds.

      In last several years, the YMCA has experienced a drop of over 50% in

annual revenue. On May 21, 2020, the YMCA filed for relief under

Subchapter V of Chapter 11. The schedules list CoreFirst as having a claim

for $5,260.000, partially secured by Debtor’s facility, whose construction was

funded through the Bond issuance. Neither the record holders of the Bonds

nor the holders of the beneficial interests in the Bonds are listed as creditors.


      2
          K.S.A. 12-1740.
      3
        A copy of the Bond form is attached to the Motion. Doc. 118, 9-14. The
additional controlling documents were filed as Doc. 142. They are: Official
Statement; Assignment of Lease; Continuing Disclosure Statement; Lease; and
Trust Indenture.
      4
        An indenture trustee is defined by 11 U.S.C. § 101(29) to mean a “trustee
under an indenture.” Subsection (28) defines an indenture to mean “a mortgage,
deed of trust, or indenture under which there is an outstanding security. . .
constituting a claim against the debtor, a claim secured by a lien an any of debtor’s
property, or an equity security of the debtor.”

                                          3


               Case 20-20786   Doc# 185    Filed 12/14/20   Page 3 of 17
CoreFirst, as “Bond Trustee for Economic Development Refunding Bonds,

Series 2011A,” filed a proof of claim for $5,774,391.48, stating that the

amount of the secured portion is currently unknown and will be settled when

the Court determines the value of the facility.5

      On August 18, 2020, Debtor filed its Subchapter V plan of

reorganization.6 Service was made on the Indenture Trustee, but not those

with interests in the Bonds.7 The Court set September 30, 2020 as the

deadline for objections to the plan and October 9, 2020 as the date for the

confirmation hearing.8 The plan treats Debtor’s obligations under the Bonds

as partially secured claims, in accord with bankruptcy case law treating

Kansas industrial revenue bond transactions as secured loans, rather than as

true leases.9 Under this approach, the bondholders are secured creditors of

Debtor. There has been no objection to this treatment. The plan provides that

the bondholders, represented by CoreFirst as Bond Trustee, have a secured



      5
          Proof of Claim 3-2.
      6
          Doc. 101.
      7
          See Doc. 107.
      8
          Doc. 106. That hearing date has been continued.
      9
        Id. 7-8 (citing In re KAR Dev. Ass’n, L.P., 180 B.R. 597 (Bankr. D. Kan.
1994), aff’d City of Olathe v. KAR Dev. Ass’n, L.P. (In re KAR Dev. Ass’n, L.P.), 180
B.R. 629 (D. Kan. 1995).

                                           4


               Case 20-20786    Doc# 185   Filed 12/14/20   Page 4 of 17
claim for $1,635,000, the alleged value of the facility, and an unsecured claim

for the remaining balance owed.

      On September 21, 2020, Debtor filed its Motion to determine the

adequacy of procedures for plan voting.10 It states that Debtor’s counsel had

been put on notice by one of the bondholders that it, as well as other

bondholders, expect to vote on Debtor’s reorganization plan. The bondholder

challenged Debtor’s failure to determine the identity of beneficial owners of

the Bonds and to provide them notice of the plan and a ballot. Debtor

requested the Court to affirm Debtor’s position that under the Bond

documents, notice to CoreFirst, the Indenture Trustee, provides adequate

notice to the bondholders and that the Indenture Trustee, not individual

bondholders, is entitled to ballot the plan.

      CoreFirst responded that while the Trust Indenture delegates to it the

right to file a proof of claim and to enforce and prosecute the claims on the




      10
         Doc. 118. The Motion states it is brought under Federal Rule of Bankruptcy
Procedure 3017(e). Rule 3017(e) addresses the hearing on the adequacy of a
disclosure statement in a Chapter 11 case. However, that Rule does not apply in
this case, since 11 U.S.C. § 1125, which requires the filing of a disclosure statement,
does not apply in Subchapter V cases, unless ordered by the Court. 11 U.S.C. §
1181(b). There has been no such order in this Subchapter V case. Local bankruptcy
rule 3017.2.1, providing that the Court shall fix hearing dates in cases where there
is no disclosure statement, therefore is applicable. It does not address notice to
creditors.

                                          5


              Case 20-20786    Doc# 185    Filed 12/14/20   Page 5 of 17
Bonds, it does not delegate the right of the bondholders to vote on the plan.11

The United States Trustee (“UST)”) also responded, arguing that the

bondholders are creditors with rights to notice and vote.12

      On October 9, 2020, the date originally set for the confirmation hearing,

the Court conducted a telephonic status conference on Debtor’s Motion and

the objections. The Court allowed participation by counsel for Nuveen Asset

Management, LLC (“Nuveen”), who had contacted Debtor’s counsel on behalf

of a bondholder. Debtor was given two weeks to respond to the objections to

the Motion. Debtor filed a supplemental memorandum in support of the

Motion, in which it provided further support for its position that bondholders

are not entitled to notice or to vote and, in addition, argued that if

bondholders have such rights, CoreFirst as Indenture Trustee, not the

Debtor, is obligated to provide notice and tabulate votes.13 CoreFirst filed a

brief responding to Debtor’s new position.14 Nuveen filed a brief opposing

Debtor’s motion.15



      11
           Doc. 133.
      12
           Doc. 140.
      13
           Doc. 151.
      14
           Doc. 152.
      15
           Doc. 153.

                                          6


               Case 20-20786   Doc# 185   Filed 12/14/20   Page 6 of 17
II.   Analysis

      A.       The Beneficial Owners of the Bonds are Entitled to Vote to
               Accept or Reject Debtor’s Reorganization Plan.

      Debtor’s first argument is that the Indenture Trustee, not the

bondholders, is entitled to notice of the proposed plan and has the right to

accept or reject the plan on behalf of the bondholders. The Court rejects this

argument.

      Section 112616 applies in Subchapter V cases.17 It provides that “[t]he

holder of a claim or interest allowed under section 502 of this title may vote to

accept or reject a plan.” The holder of a claim is the one who has a “right to

payment.”18 Under the treatment of the IRB bond transaction as a secured

loan adopted by Debtor in its plan, the bondholders are creditors of Debtor.

Section 1126 grants them the right to vote.

      The fact that the Indenture Trustee filed a proof of claim on behalf of

the bondholders does not detract from their creditor status. This authority is

consistent with Rule 3003(c)(1),19 which provides “any creditor or indenture


      16
         11 U.S.C. § 1126. Future references in the text to Title 11 shall be to the
section number only.
      17
           See 11 U.S.C. §1181.
      18
           11 U.S.C. § 101(5).
      19
         Fed. R. of Bankr P. 3003(c)(1). Future references in the text to the Federal
Rules of Bankruptcy Procedure shall be to the rule number only.

                                             7


                Case 20-20786     Doc# 185   Filed 12/14/20   Page 7 of 17
trustee may file a proof of claim.” When addressing § 1126, commentators

agree that the bondholders retain the right to vote and an indenture trustee

is not entitled to vote on behalf of bondholders. One treatise states,

      If a trustee holds a claim in its own name, and not for the individual
      beneficiaries of the trust, it is the trustee that is entitled to vote the
      claim. Although a indenture trustee may file a proof of claim in
      behalf of bondholders for whom it is trustee, it may not vote such
      claim unless specifically authorized under the terms of the trust
      instrument.20

Another treatise states, “Although Bankruptcy Rule 3003(c)(5) specifically

authorizes an indenture trustee to file a proof of claim on behalf of all known

or unknown security holders pursuant to the trust, the indenture trustee is

not the holder of a claim, and, accordingly, is not entitled to accept or reject a

plan.”21

      In this case, the Trust Indenture specifically authorizes the Indenture

Trustee to file a proof of claim on behalf of the bondholders. Section 1001(a) of

the Trust Indenture provides the Indenture Trustee “may file a proof of claim

or such other documents as may be necessary and advisable in order to have




      20
         7 Collier on Bankruptcy,¶ 1126.02[2] (Richard Levin & Henry J. Sommer
eds.-in-chief, 16th ed. 2020).
      21
       6 William L. Norton, Jr., and William L. Norton III, Norton Bankruptcy
Law & Practice 3d, § 110:20 (Thomson Reuters 2020).

                                          8


             Case 20-20786     Doc# 185    Filed 12/14/20   Page 8 of 17
the claims of the Trustee and the Owners of the Bonds relative to the Bonds,

or the obligations relating thereto, allowed in any judicial proceeding.”22

      Debtor relies upon this authority of the Indenture Trustee to file a proof

of claim and upon other provisions of the bond documents to argue that the

Indenture Trustee is vested with sole authority vote to accept or reject the

plan. For example, Debtor notes that the Bonds provide,

               The Owner of this Bond shall have no right to enforce
               the provisions of the Indenture or to institute action to
               enforce the covenants therein, or to take any action
               with respect to any event of default under the
               Indenture, or to institute, appear in or defend any suit
               or other proceedings with respect thereto, except as
               provided in the Indenture.23

Further, section 902 of the Trust Indenture provides,

               If any Event of Default shall have occurred and be
               continuing, the Trustee shall pursue and exercise any
               available remedy at law or in equity by suit, action,
               mandamus or other proceeding or exercise one or more
               other rights and powers conferred by this Article as the
               Trustee . . .shall deem most expedient in the interest of
               the Bondowners to enforce the payment of the principal
               of, premium, if any, and interest on the Bonds then
               Outstanding, and to enforce and compel the
               performance of the duties and obligations of the Issuer
               as herein set forth.24


      22
           Doc. 142, 253.
      23
           Doc. 118, 12.
      24
           Doc. 142, 250.

                                           9


                Case 20-20786   Doc# 185   Filed 12/14/20   Page 9 of 17
Section 903 then provides that the Indenture Trustee shall bring any suit or

proceeding in its name as Trustee without the necessity of joining any

bondowners as plaintiffs or defendants.25

      Debtor argues that these provisions constitute a “no action” clause

whereby bondholders waived their right to object to a plan.26 Most of the cases

cited by Debtor do not involve voting on plan confirmation.27 The one case

which did arise in that context is clearly distinguishable because the

controlling documents specifically addressed waiver of rights if a Chapter 11

case were filed.28

      None of these provisions in the Bond documents address participation

in a bankruptcy claim process; there has been no express waiver of the right

to vote, and the Court declines to find an implied waiver. Although not

directly applicable to this transaction,29 the Model Simplified Indenture form



      25
           Id.
      26
           Doc. 151, 15.
      27
         E.g., In re Innkeepers U.S.A. Trust, 448 B.R. 131, 144 (Bankr. S.D.N.Y.
2011) (securitization trust certificate holder lacked standing to object to sale bid
procedures order).
      28
           In re Ion Media Networks, Inc,, 419 B.R. 585, 597 (Bankr. S.D.N.Y. 2009).
      29
          The Model Simplified Indenture form was drafted for use in transactions
subject to the Trust Indenture Act of 1939, but this IRB transaction is within one of
the Act’s statutory exemptions. Doc. 142, 5.

                                            10


                 Case 20-20786   Doc# 185   Filed 12/14/20   Page 10 of 17
provides that an indenture trustee’s authority to file a proof of claim on behalf

of bondholders does not authorize the trustee to accept or consent to any plan

of reorganization or to vote to the claim of any bondholder in any

proceeding.30 In Allied Owners’ Corp., the Second Circuit Court of Appeals

held that a trustee, endowed with broad authorities regarding bonds secured

by a mortgage, was not entitled to vote on behalf of bondholders in a

reorganization case, since there was nothing in the relevant documents

indicative of such authority.31 Allied has been interpreted to stand for the rule

that “corporate trustees, while permitted to file proofs of claim, are not

entitled to vote on the plan or reorganization unless the trust indenture

specifically authorizes them so to do.”32 Here Debtor has not cited to any

provision of the Trust Indenture, or any other of the relevant documents,

granting the Indenture Trustee specific authority to vote on behalf of the

bondholders. Debtor cites no cases which hold in circumstances similar to this

case that the Indenture Trustee is vested with authority to vote.

      Finally, Debtor argues that § 502(b)(1) may limit or restrict the rights

of the individual bondholders from exercising their right to vote in this case.


      30
           Revised Modified Simplified Indenture, 55 Bus. Law. 115 (2000).
      31
           In re Allied Owners’ Corp., 74 F.2d 201, 203 (2d Cir. 1934).
      32
           In re Prudence Co., 22 F. Supp. 264, 266 (E.D.N.Y. 1937).

                                            11


               Case 20-20786     Doc# 185    Filed 12/14/20   Page 11 of 17
That subsection provides that if there is an objection to claim (which there is

not in this case), the court may allow a claim except to the extent that “such

claim is unenforceable against the debtor or property of the debtor under any

agreement or applicable law for a reason other than because such claim is

contingent or unliquidated.” The factual basis for Debtor’s argument is the

Bond documents and the Kansas IRB financing arrangement, under which

the City owns the facility, Debtor pays rent to the City, and the Indenture

Trustee, not Debtor, indirectly makes payments to the bondholders. But this

interpretation of the transaction is diametrically opposed to the

interpretation of the transaction underlying Debtor’s plan. It relies on cases

which hold that for purposes of bankruptcy, a Kansas IRB transaction is a

secured transaction, such that the bondholders are creditors of Debtor. Debtor

cannot not have it both ways. Under Debtor’s plan, the bondholders have

claims against Debtor. Consequently, they are entitled to vote.

      The ruling that bondholders are entitled to vote requires refinement.

Bondholders could be interpreted to mean only record bondholders, but record

bondholders are different from beneficial owners of interests in the Bonds.33


      33
         Publically traded bonds, such as the Bonds in this case, “generally are held
in three layers of ownership.”Jason A. Cohen, Melissa Jacoby, & Jane Sullivan,
Soliciting Bondholders Pre-Petition: Understanding the Basics, 22 Am. Bankr. L.J.
28, 28 (Dec./Jan. 2004) (hereinafter Soliciting Bondholders). The first layer is the
Depository Trust Company (“DTC”), denominated in this case as Cede & Co., the

                                         12


             Case 20-20786    Doc# 185    Filed 12/14/20   Page 12 of 17
The Continuing Disclosure Agreement for the IRB transaction defines

beneficial owner to mean “any registered owner of any Bonds which (a) has

the power, directly or indirectly, to vote or consent with respect to, or dispose

or ownership, of any Bonds (including persons holding Bonds through

nominees, depositories or other intermediates), or (b) is treated as the owner

of any Bonds for federal income tax purposes.”34 “Because the beneficial

holder will receive the benefits of any plan distribution, it is the beneficial

holder, not the holder of record, who has the claim and the right to payment”

and is entitled to vote to accept or reject a debtor’s plan.35

      The Court holds that the beneficial owners of the Bonds, not the

Indenture Trustee, are entitled to vote on Debtor’s reorganization plan.

      B.      Debtor, not the Indenture Trustee, must Notify the
              Beneficial Owners of the Plan and the Right to Vote.

      Debtor argues that various provisions of the Bond documents shift the

burden of noticing the beneficial owners to the Indenture Trustee. In



second layer is the record bondholders, and the third layer is the beneficial owners.
      34
           Doc. 142, 138.
      35
         Soliciting Bondholders, supra note 33, at 28 (quoting In re Pioneer Finance
Corp., 246 B.R. 626, 633 (Bankr. D. Nev. 2000)). Rule 3017(e), applicable in Chapter
11 cases except those under Subchapter V, provides that at the hearing on the
disclosure statement, the court shall “consider the procedures for transmitting the
document and information required by subdivision (d) . . . to beneficial holders of . .
bonds,” not the record owners of bonds.

                                          13


              Case 20-20786    Doc# 185    Filed 12/14/20   Page 13 of 17
particular, Debtor argues, because the Indenture Trustee under the Trust

Indenture must maintain a Bond Register and registration books for the

purpose of payment, it is required to have the names and addresses of the

beneficial owners. From this, it submits that the Indenture Trustee must give

the beneficial owners notice of the bankruptcy plan.

      Debtor’s construction of the Trust Indenture is not correct. First, as a

matter of fact, it is undisputed that the Indenture Trustee does not actually

have the names and addresses of the beneficial owners of the Bonds. Further,

the provisions on which the Debtor relies are not applicable. The Bond

documents provide the Bonds shall be in book-entry form, only registered in

the name of Cede & Co., that payments and communications to the

bondholders shall be made to Cede & Co., and the provisions of the Trust

Indenture regarding payment and notices apply only if the book-entry system

is terminated. Specifically, the Official Statement provides:

                  The Series 2011A Bonds will be issued as fully
            registered bonds in book-entry only form . . .
                  The Series 2011A Bonds, when issued, will be
            registered in the name of Cede & C., as nominee for
            DTC. Payment of the principal of, premium, if any, and
            interest on each Series 2011A Bond will be made, and
            notices and other communications to Bondowners will be
            given, directly to DTC or its nominee, Cede & Co., by the
            Trustee. . . .
                  If the book-entry system is discontinued, payment
            of principal of, premium, if any, and interest on the


                                       14


            Case 20-20786   Doc# 185    Filed 12/14/20   Page 14 of 17
               Series 2011A Bonds will be made and such notices and
               communications will be given as described in the
               Indenture.36

The Court has not been advised that the book-entry system for the Bonds has

been discontinued; payments and notices are therefore sent to “DTC,37 or its

nominee, Cede & Co.,” which is the record holder of the Bonds. Cede & Co.

makes payments to the Beneficial Owners. Thus, the Indenture Trustee is not

required to have the contact information for the holders of beneficial interests

in the Bonds.

      Likewise, Debtor’s alternative argument, based upon the Indenture

Trustee’s duties as dissemination agent, is flawed. For the purpose of

complying with 12 C.F.R. § 240.15c2-12, issued by the Securities and

Exchange Commission regarding municipal securities disclosures, the

Continuing Disclosure Agreement38 designates CoreFirst Bank & Trust, also

serving as the Indenture Trustee, as the dissemination agent.39 As



      36
           Doc. 142, 12-13.
      37
         DTC is the Depository Trust Company. DTC was “created to reduce costs
and provide clearing and settlement efficiencies by immobilizing securities and
making ‘book-entry’ changes to ownership of securities.” The Depository Trust
Company, https://www.dtcc.com/about/businesses-and-subsidiaries/dtc (last visited
Dec. 14, 2020).
      38
           Doc. 142, 138-149.
      39
           Id. 139.

                                           15


               Case 20-20786    Doc# 185   Filed 12/14/20   Page 15 of 17
dissemination agent, CoreFirst has the duty to post notices to the Electronic

Municipal Market Access system, the EMMA system. The EMMA website was

established to “increase transparency of the municipal securities market by

providing free public access to municipal securities documents and data.

EMMA provides investors, state and local governments and other market

participants with key information about individual municipal bonds as well as

tools to assess bond prices and market trends.”40 Examples of the required

information are annual financial statements and notices of payment

delinquencies, modification of rights of security holders, and bankruptcy,

insolvency, receivership or similar event of the obligated person. The EMMA

system has nothing to do with notice and voting in bankruptcy proceedings.

Debtor’s obligation to provide notice to the holders of beneficial interests in the

Bonds is not satisfied by CoreFirst’s fulfilling its duties as dissemination

agent.

      The Court therefore rejects Debtor’s arguments that the Indenture

Trustee has the duty to provide the holders of beneficial interests in the Bonds

with notice of Debtor’s plan and their right to vote to accept or reject the




      40
      EMMA Electronic Municipal Market Access, https://emma.msrb.org/
Home/GettingStarted (last visited Dec. 14, 2020).

                                        16


            Case 20-20786    Doc# 185   Filed 12/14/20   Page 16 of 17
plan.41 Debtor has that duty, just as it would in a bankruptcy where secured

debt arose other than from obligations under IRB Bonds.

III.   Conclusion

       For the foregoing reasons the Court denies Debtor’s request that the

Court determine that notice to the Indenture Trustee provides adequate notice

of Debtor’s plan and the opportunity to vote to the holders of beneficial

interests in the Bonds. Debtor must undertake providing notice, including a

copy of the plan and a ballot, to the beneficial owners of the Bonds.

       It is so ordered.

                                         ###




       41
         To properly solicit bondholders, a debtor “must structure a soliciting
process that uses the record-holders as conduits to transmit” the solicitation
materials to the beneficial owners. Soliciting Bondholders, supra note 33, at 28.

                                          17


             Case 20-20786    Doc# 185    Filed 12/14/20   Page 17 of 17
